Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s amendment filed on January 5, 2021.
Claim 8 is canceled.
Claims 1 and 7 are amended.
Claims 1-7 are being examined in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bartholomew et al. (US Pub. No. 2003/0060925 A1, herein, Bartholomew) in view of Balooch et al. (US Pub. No. 2017/0151538 A1, herein, Balooch). Examiner also relies on Dang et al. (US Patent No. 5,531,710) incorporated therein Bartholomew by reference.
Regarding claim 1, Bartholomew discloses an apparatus (22 – Fig. 7a) for storing and dispensing a cosmetic fluid (“liquid cosmetic” – Para [0008]), comprising: 
a body (86) including a nozzle (84) disposed at a first end of the body and an opening disposed at a second end of the body (See Fig. 7a below), the body being configured to hold a volume of a fluid; 
a one-way valve (“any other one-way valve”) attached to the nozzle configured to allow a flow of the fluid in a first direction from a first end to a second end of the one-Para [0054]); and 
a piston (82), wherein 
the opening is configured to receive the piston (See Fig. 7a below); 
the piston forms a fluid seal with sidewalls of the body (Para [0054]); 
the piston is configured to be translated along a length of the body from the second end of the body to the first end of the body (Para [0073]); and 
the translation of the piston displaces and ejects a predetermined volume of fluid through the one-way valve (Para [0073]).
Bartholomew does not expressly disclose a Near Field Communication (NFC) tag attached to the body and configured to provide information for the fluid selected from the group consisting of ingredient identification, ingredient lot number, ingredient expiration date, and ingredient volume.
Balooch teaches a Near Field Communication (NFC) tag (330 – Fig. 3A) attached to the body (320) and configured to provide information for the fluid selected from the group consisting of ingredient identification, ingredient lot number, ingredient expiration date, and ingredient volume (Para [0046]-[0051]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the apparatus as disclosed by Bartholomew with a Near Field Communication (NFC) tag attached to the body and configured to provide information for the fluid selected from the group consisting of ingredient identification, ingredient lot number, ingredient expiration date, 

Regarding claim 2, Bartholomew discloses the apparatus as recited above, wherein 
the nozzle includes a luer lock (“luer tip” – Para [0054]) connection; 
the luer lock connection includes an annular locking skirt with an internal surface that is threaded (Figs. 7a); 
an outer surface of the one-way valve is threaded with a threading complementary to the threading of the internal surface of the annular locking skirt of the luer lock connection (Figs. 7a); and 
the threaded outer surface of the one-way valve is configured to twistably engage the threaded internal surface of the annular locking skirt of the luer lock connection (Figs. 7a).

Regarding claim 3, Bartholomew discloses the apparatus as recited above, wherein the one-way valve is a duckbill valve (“’duckbill’ valve” – Para [0054]).

Regarding claim 6, Bartholomew discloses the apparatus as recited above, wherein the one-way valve is fabricated as a single piece by a heat molding process (“integrally formed therein” - Para [0054] and See Col. 3, lns 45-48 of Dang et al. (US Patent No. 5,531,710) incorporated in to Bartholomew by reference).

Regarding claim 7, Bartholomew discloses a system (10 – Fig. 1) configured to provide a cosmetic composition (“liquid cosmetic” – Para [0008]) to a user, comprising: 
an apparatus (10, 24) configured to hold a plurality of cartridges (22) which contain a respective plurality of cosmetic compositions and to dispense at least one cosmetic composition into an output container (54); and 
at least one of the plurality of cartridges (22 – Fig. 7a), 
a body (86) including a nozzle (84) disposed at a first end of the body and an opening disposed at a second end of the body (See Fig. 7a below), the body being configured to hold a volume of a fluid; 
a one-way valve (“any other one-way valve”) attached to the nozzle configured to allow a flow of the fluid in a first direction from a first end to a second end of the one-way valve, and preventing flow of the fluid in a second direction opposite to the first direction (Para [0054]); and 
a piston (82), wherein 
the opening is configured to receive the piston (See Fig. 7a below); 
the piston forms a fluid seal with sidewalls of the body (Para [0054]); 
the piston is configured to be translated along a length of the body from the second end of the body to the first end of the body (Para [0073]); and 
the translation of the piston displaces and ejects a predetermined volume of fluid through the one-way valve (Para [0073]).

Balooch teaches a Near Field Communication (NFC) tag (330 – Fig. 3A) attached to the body (320) and configured to provide information for the fluid selected from the group consisting of ingredient identification, ingredient lot number, ingredient expiration date, and ingredient volume (Para [0046]-[0051]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the apparatus as disclosed by Bartholomew with a Near Field Communication (NFC) tag attached to the body and configured to provide information for the fluid selected from the group consisting of ingredient identification, ingredient lot number, ingredient expiration date, and ingredient volume as taught by Balooch in order easily identify each body containing the cosmetic fluid.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartholomew et al. (US Pub. No. 2003/0060925 A1, herein, Bartholomew) in view of Balooch et al. (US Pub. No. 2017/0151538 A1, herein, Balooch) and further in view of Hattori (US Pub. No. 2008/0230141 A1).
Regarding claim 4, Bartholomew in view of Balooch discloses the apparatus as recited above.

Hattori teaches a valve (200 – Fig. 7) made of silicon rubber (Para [0066]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus as disclosed by Bartholomew in view of Balooch so that a material of the one-way valve is silicone as taught by Hattori, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. The silicone material would allow the valve to be easier to clean and maintain.

Regarding claim 5, Bartholomew in view of Balooch Hattori teaches the apparatus as recited above wherein a material of the one-way valve is a natural or synthetic rubber (Hattori, Para [0066]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus as disclosed by Bartholomew in view of Balooch so that a material of the one-way valve is a natural or synthetic rubber as taught by Hattori, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. The rubber material would allow the valve to be easier to clean and maintain.

Response to Arguments
Applicant’s arguments, see Pages 5-8, filed January 5, 2021, with respect to the rejection(s) of claim(s) 1-7 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).
Examiner interprets the combination of Bartholomew in view of Balooch to teach the claimed invention. Specifically, Examiner relies on Balooch to teach the newly amended claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







April 9, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731